

115 HR 604 IH: State Refugee Security Act of 2017
U.S. House of Representatives
2017-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 604IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2017Mr. Poe of Texas (for himself, Mr. Babin, Mr. Farenthold, Mr. Smith of Texas, Mr. Byrne, Mr. Allen, and Mr. Olson) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to permit the Governor of a State to reject the
			 resettlement of a refugee in that State unless there is adequate assurance
			 that the alien does not present a security risk, and for other purposes.
	
 1.Short titleThis Act may be cited as the State Refugee Security Act of 2017. 2.Authority of States to reject resettlement of refugeesSection 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended by adding at the end the following:
			
 (g)Notice of refugee resettlementThe Office of Refugee Resettlement shall notify the State agency responsible for coordinating the placement or resettlement of an alien eligible to be admitted to the United States under this section not later than 21 days before the arrival of such alien in the State.
 (h)State rejection of refugee resettlementNotwithstanding any other provision of law, no alien eligible to be admitted to the United States under this section shall be placed or resettled in a State if the Governor of that State certifies to the Director of the Office of Refugee Resettlement that the Director has failed, in the sole determination of the Governor, to provide adequate assurance that the alien does not present a security risk to the State..
		